Exhibit OPTI CANADA INC. Report of Voting Results (Section 11.3 of National Instrument 51-102) In accordance with section 11.3 of National Instrument 51-102 Continuous Disclosure Obligations, this report describes the matters voted upon and the outcome of the votes at the annual meeting of shareholders of OPTI Canada Inc. (the "Corporation") held on April 29, 2010 in Calgary, Alberta: Outcome of Vote The election of the following nominees as directors of the Corporation to hold office until the next annual meeting of shareholders: For: Withheld: IAN W. DELANEY 70,520,105 4,322,170 CHARLES L. DUNLAP 74,663,420 178,755 EDYTHE (DEE) MARCOUX 74,640,890 201,285 CHRISTOPHER SLUBICKI 74,663,476 178,699 JAMES M. STANFORD 74,842,175 280,799 BRUCE WATERMAN 74,552,410 285,765 The appointment of PricewaterhouseCoopers LLP, Chartered Accountants, to hold office until the close of the next annual meeting of shareholders at such remuneration as may be fixed by the directors of the Corporation Carried
